Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 1 of 23 Page ID #:389



   1   PAMELA DABDOUB (SBN 321253)
       DAVID C. BUXBAUM (SBN 97235)
   2   Anderson & Anderson LLP
       355 South Grand Ave., Suite 2450,
   3   Los Angeles, CA 90071
       Tel: (213) 608-0855
   4   Fax: (866) 866-930-0009
       Email: Anderson@anallp.com
   5   Email: Anderson.losangeles@anallp.com

   6   Attorney for Defendant
       Zroad, Inc.
   7
   8                             UNITED STATES DISTRICT COURT

   9                CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION

  10   BLIZZARD ENTERTAINMENT, INC.,            )   CASE NO. 8:19-cv-01582-JVS-DFM
                         Plaintiff,             )
  11                                            )
              v.                                )
  12   JOYFUN INC CO., LIMITED a/k/a SINA )         NOTICE OF MOTION, MOTION TO
       GAMES OVERSEAS (新浪游戏海外), a )                 DISMISS FIRST AMENDED COMPLAINT
  13   company organized under the laws of Hong )   FILED BY DEFENDANT ZROAD, INC.
                                                )   AND SUPPORTING AFFIDAVIT OF
       Kong; ZROAD (HONGKONG) CO.,              )   CARLY ZHOU
  14   LIMITED d/b/a INSTANTFUNS, a             )
  15   company organized under the laws of Hong )
       Kong; INTELLIGENT JOYFUL                 )
  16   INTERNATIONAL LIMITED, a company ))          DATE: January 13, 2020
                                                    TIME:
       organized under the laws of the British  )   JUDGE: Honorable James V. Selna
  17   Virgin Islands; ZROAD, INC., a company )     CTRM:
       organized under the laws of the British  )
  18
       Virgin Islands; SHANGHAI ZHOUZHONG )
                                                )
  19   NETWORK TECHNOLOGY CO., LTD. ( )
       上海洲众网 络科技有限公司), a company )
  20   organized under the laws of China;       )
       SHANGHAI YINFAN NETWORK                  )
  21                                            )
       TECHNOLOGY CO., LTD. (上海茵繁网络)
  22   科技有限公 司),a company organized under )
       the laws of China; WANG HAO (王昊)         )
  23                                            )
       a/k/a HOWELL WANG, an individual;        )
  24   LUTONG ZHOU a/k/a CARLY ZHOU, an )
       individual; DOE 1 a/k/a                  )
  25   “simosimo2018ab@gmail.com;” DOE 2        )
                                                )
       a/k/a SIMDEV; and DOES 3 through 10,     )
  26   inclusive,                               )
                                                )
  27                    Defendants.

  28

       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 2 of 23 Page ID #:390



   1            TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2          NOTICE IS HEREBY GIVEN THAT on January 13, 2020, before the Honorable James
   3
       V. Selna, United States District Court for the Central District of California, 255 East Temple
   4
       Street, Defendant Zroad Inc., will and hereby do move the Court to dismiss the Complaint for
   5
       lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2), lack of subject
   6
   7   matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), and failure to state a

   8   claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

   9          This motion is made following the conference with counsel for Plaintiff, Blizzard,
  10   pursuant to L.R. 7-3 which took place on November 18, 2019 at 4:00 p.m (seven days prior to the
  11
       last day for filing the motion). Counsel were unable to reach a resolution.
  12
              As set forth in the accompanying Memorandum of Points and Authorities, there is good
  13
       cause for the relief requested. The Plaintiff has failed to establish that the Court has jurisdiction
  14
  15   over Zroad Inc. and has failed to state a claim upon which relief can be granted.

  16          This Motion is based on this Notice of Motion and Motion; the accompanying

  17   Memorandum of Points and Authorities; the Affirmation of Carly Zhou in support of this Motion;
  18
       the pleadings and papers filed in this action; and such further argument and matters as may be
  19
       offered at the time of the hearing of this Motion.
  20
       Dated: November 25, 2019
  21
                                                                              By:_______/s/_____________
  22
  23                                                                                  PAMELA DABDOUB

  24                                                                                 DAVID C BUXBAUM
  25                                                                           Anderson and Anderson LLP
  26
                                                                         Attorneys for Defendant Zroad Inc.
  27
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                            2
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 3 of 23 Page ID #:391



   1                                         TABLE OF CONTENTS
   2     I.     INTRODUCTION AND FACTUAL ALLEGATIONS……………………………… 7
   3
        II.     ARGUMENT ……………………………………………………………………………..8
   4
        A. The First Amended Complaint Should be Dismissed for Lack of Personal Jurisdiction……..8
   5
              1. The Defendant did not purposefully direct its activities toward the forum nor did it
   6            purposefully avail itself of the privileges of conducting activities in the forum state. ……10
   7
              2. The present claim does not arise out of, or relate to, the Defendant’s forum-related
   8            activities. …………………………………………………………………………………..12

   9          3. Exercising jurisdiction would not comport with fair play and substantial justice. ……….13
                  i.  The extent of defendants’ purposeful injection into the forum state’s affairs……...14
  10             ii.  The burden on the defendant of defending in the forum……………………………14
  11            iii. The extent of conflict with the sovereignty of the defendant’s state……………….14
                iv.   The forum state’s interest in adjudicating the dispute ……………………………15
  12             v.   The most efficient judicial resolution of the controversy………………..…………15
                vi.   The importance of the forum to plaintiff’s interest in convenient and effective
  13                  relief………………………………………………………………………………...16
               vii.   The existence of an alternative forum….…………………………………………...16
  14
  15    B. The Complaint Should be Dismissed for Lack of Subject Matter Jurisdiction……………..17

  16          1.The Plaintiff has failed to establish it has suffered an “injury in fact” that is concrete and
                particularized and actual or imminent, not conjectural or hypothetical. ………………….18
  17
              2.The alleged injury is not traceable to the challenged action of the Defendant....…………19
  18
  19          3.The injury will not be redressed by a favorable decision.……………………………….20

  20    C. The Complaint Should be Dismissed for Failure to State a Claim upon which Relief can be
           Granted. .…………………………………………... .…………………………………….21
  21
       III.     CONCLUSION.…………………………………………....…………………………..22
  22
  23
  24
  25
  26
  27
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          3
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 4 of 23 Page ID #:392



   1                                       TABLE OF AUTHORITIES
   2   Cases
   3
       Bell Atl. Corp. v. Twombly .…………………………………………... .…………………….….21
   4
               (2007) 550 U.S. 544 [127 S.Ct. 1955, 1961, 167 L.Ed.2d 929, 929]
   5
       Bristol-Myers Squibb Co. v. Superior Court, .…………………………………………... .………9
   6
   7           137 S. Ct. 1773 (2017)

   8   Burger King, .………………………………………………………………...…………... .………9

   9           471 U.S.
  10   Corporate Inv. Business Brokers v. Melcher, .…………………………………………... .……..16
  11
               (9th Cir. 1987) 824 F.2d 786
  12
       Covington v. Jefferson County, .………………………………………………………..…... .…..17
  13
               358 F.3d 626, (9th Cir. 2004).
  14
  15   Cybersell, Inc., . .…………………………………………....…………………………………....10

  16           130 F.3d 414

  17   Dole Food Co., Inc. v. Watts, .………………………………….………………………... .………9
  18
               303 F.3d 1104 (9th Cir. 2002).
  19
       Gould, Inc. v. Health Sciences, Inc., .…………………………………………... .………………15
  20
               54 Cal. App. 3d 687, 126 Cal. Rptr. 726 (1976)
  21
       Graco Minnesota Inc. v. PF Brands, Inc., . .…………………………………………... .………11
  22
  23           (S.D. Cal. Apr. 17, 2019)

  24   Int’l Shoe Co. v. Washington, .…………………………………………... .………………………8
  25           326 U.S. 310 (1945)
  26
       Kendall v. Visa U.S.A., Inc., .…………………………………………... .……………………….21
  27
               518 F.3d 1042 (9th Cir. 2008)
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                      4
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 5 of 23 Page ID #:393



   1   Lindora, LLC v. Isagenix Int'l, LLC, .………………………………………….............................11
   2         198 F. Supp. 3d 1127 (S.D. Cal. 2016)
   3
       Loomis v. Slendertone Distrib., Inc. .…………………………………………... .……………….10
   4
             (S.D.Cal. Nov. 4, 2019)
   5
       Love v. Assoc. Newspapers, Ltd., .…………………………………………... .……………...……9
   6
   7         611 F.3d 601 (9th Cir. 2010)

   8   Lujan v. Defenders of Wildlife, .…………………………………………... .……………………17

   9         (1992) 504 U.S. 555
  10   Mavrix Photo, Inc. v. Brand Techs., Inc., .…………………………………………... .…………8
  11
             647 F.3d 1218 (9th Cir. 2011)
  12
       Padilla v. Yoo, .…………………………………………... .……………………………………..21
  13
             678 F.3d 748 (9th Cir. 2012)
  14
  15   Panavision Int'l, L.P. v. Toeppen.…………………………………………....…………………..14

  16         (9th Cir. 1998) 141 F.3d 1316.

  17   Picot,.…………………………………………...........................................................………11
  18
             780 F.3d at 1215
  19
       Schwarzenegger v. Fred Martin Motor Co., .…………………………………………... .………..9
  20
             374 F.3d 797 (9th Cir. 2004)
  21
       Simon v. E. Ky. Welfare Rights Org.…………………………………………... .………………..20
  22
  23         (1976) 426 U.S. 26

  24   Walden v. Fiore, .…………………………………………....……………………...…………..8
  25         134 S. Ct. 1115 (2014)
  26
       Warth v. Seldin.…………………………………………... .……………………………………..18
  27
             (1975) 422 U.S. 490
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                     5
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 6 of 23 Page ID #:394



   1   Watson v. Weeks, .…………………………………………... .…………………………………..21
   2         436 F.3d 1152 (9th Cir. 2006)
   3
       Williams v. Yamaha Motor Co., .…………………………………………... .……………………8
   4
             851 F.3d 1015 (9th Cir. 2017)
   5
       Zippo Mfg. Co. v. Zippo Dot Com, Inc., . .…………………………………………....…………10
   6
   7         952 F. Supp. 1119 (W.D. Pa. 1997)

   8   Rules and Statutes

   9   Federal Rule of Civil Procedure 4(k)(1)(A) .…………………………………………....………8
  10   Federal Rule of Civil Procedure 12(b)(6) .…………………………………………... .…………21
  11
       United States Constitution Article III, Section 2.…………………………………………... .…..17
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                 6
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 7 of 23 Page ID #:395



   1                        MEMORANDUM OF POINTS AND AUTHORITIES
   2                      I.    INTRODUCTION AND FACTUAL ALLEGATIONS
   3
               Blizzard Entertainment (hereinafter “Plaintiff”) is an important multinational corporation
   4
       with offices around the world, has commenced this action against Zroad, Inc. (hereinafter
   5
       “Defendant”), which Plaintiff admits is a shell corporation without employees or offices, for
   6
   7   alleged infringement of intellectual property. Plaintiff claims that each Defendant engaged in,

   8   contributed to, and induced the infringing conduct at issue within the United States and the State

   9   of California and have purposefully directed their activities at the United States and at California.
  10   (First Amended Complaint ¶ 6). Plaintiff further states that each Defendant or their respective
  11
       agents are doing or have been doing business in the State of California and the United States. (Id.
  12
       ¶ 6 (a)) The business Plaintiff is referring to is that of distributing, selling, marketing, and
  13
       advertising of the alleged infringing game through California based platforms such as Google
  14
  15   Play, Cloudflare, and Facebook. (Id.) Plaintiffs additionally allege that Defendants have entered

  16   into contracts and financial transactions, with persons or entities in the United States. (Id. ¶ 6 (b)

  17   and (c)) Lastly, Plaintiffs claim that Defendants engaged in infringing acts in the State of
  18
       California by having knowingly uploaded alleged infringing content on mobile platforms such as
  19
       Google Play Store, Facebook, and Microsoft Store, in addition to licensing the alleged infringing
  20
       content to persons or entities in the United States and knowingly financing and supporting and
  21
       otherwise causing the production, marketing and distribution of the alleged infringing content
  22
  23   with knowledge of its infringing nature. (Id. ¶ 6 (d))

  24           Plaintiff specifically alleges that Defendant Zroad Inc. is a direct or indirect affiliate of
  25   ZRoad HK and/or Sina Games who Plaintiff alleges, under information and belief to be the
  26
       developer, distributor and/or publisher of the alleged infringing game. (Id. ¶ 12) Additionally,
  27
       Plaintiff alleges that Zroad Inc. is a shell company without offices or employees and exists in
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                           7
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 8 of 23 Page ID #:396



   1   whole or in part to obscure the actual parties responsible for the alleged infringing game. (Id.)
   2   Finally, Plaintiff alleges that Zroad Inc. has purported to be among the owners or prior owners of
   3
       the copyright of the alleged infringing game and related websites. (Id.)
   4
               Zroad Inc. met and conferred with Plaintiff in preparation of filing its Motion to Dismiss
   5
       the Original Complaint filed on August 16, 2019 to explain to Plaintiff that they were not
   6
   7   involved in the distribution, sale, marketing or advertising of the alleged infringing game in

   8   California, the United States or elsewhere. However, even after Defendant stipulated to allow

   9   Plaintiff to file the First Amended Complaint and correct the deficiencies in its original pleading,
  10   Plaintiff has still failed to establish that the Court has jurisdiction over this Defendant.
  11
           Therefore, Defendants now moves to dismiss Plaintiff’s Complaint, on the grounds that it fails
  12
       to allege sufficient facts to establish jurisdiction over the Defendants.
  13
                                                II.    ARGUMENT
  14
  15       A. The First Amended Complaint Should be Dismissed for Lack of Personal

  16           Jurisdiction
  17           Federal courts apply state law to determine the bounds of their jurisdiction over a party.
  18
       Williams v. Yamaha Motor Co., 851 F.3d 1015, 1020 (9th Cir. 2017) citing Fed. R. Civ. P.
  19
       4(k)(1)(A). California authorizes its courts to exercise jurisdiction “to the full extent that such
  20
       exercise comports with due process.” (Id.) Accordingly, “the jurisdictional analyses under
  21
       [California] state law and federal due process are the same.” Mavrix Photo, Inc. v. Brand Techs.,
  22
  23   Inc., 647 F.3d 1218, 1223 (9th Cir. 2011).

  24           Due process “constrains a State’s authority to bind a nonresident defendant to a judgment
  25   of its courts.” Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014). A non-resident defendant must have
  26
       “certain minimum contacts with [the forum] such that the maintenance of the suit does not offend
  27
       ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S.
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          8
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 9 of 23 Page ID #:397



   1   310, 316 (1945). The inquiry whether a forum State may assert specific jurisdiction over a
   2   nonresident defendant “focuses on the relationship among the defendant, the forum, and the
   3
       litigation.” Walden, 134 S. Ct. at 1121. Specifically, “the defendant’s suit-related conduct must
   4
       create a substantial connection with the forum State.” (Id.). The Courts “primary concern” is “the
   5
       burden on the defendant.” Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1780
   6
   7   (2017). The plaintiff bears the burden of making a prima facie showing that jurisdiction is

   8   appropriate to survive a motion to dismiss. Love v. Assoc. Newspapers, Ltd., 611 F.3d 601, 608

   9   (9th Cir. 2010). The minimum contacts analysis examines “the defendant’s contacts with the
  10   forum State itself, not the defendant’s contacts with persons who reside there.” (Id.). It follows
  11
       that “a defendant’s relationship with a plaintiff or third party, standing alone, is an insufficient
  12
       basis for jurisdiction.” (Id.) at 1123.
  13
               There are three requirements for a court to exercise specific jurisdiction over a nonresident
  14
  15   defendant: (1) the defendant must either “purposefully direct his activities” toward the forum or

  16   “purposefully avail[] himself of the privileges of conducting activities in the forum”; (2) “the

  17   claim must be one which arises out of or relates to the defendant’s forum-related activities”; and
  18
       (3) “the exercise of jurisdiction must comport with fair play and substantial justice, i.e. it must be
  19
       reasonable.” Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002).
  20
               The plaintiff bears the burden of satisfying the first two prongs of the test.
  21
       Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). If the plaintiff
  22
  23   meets that burden, “the burden then shifts to the defendant to ‘present a compelling case’ that the

  24   exercise of jurisdiction would not be reasonable.” (Id.), quoting Burger King, 471 U.S. at 476–
  25   78.
  26
  27
  28
       NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          9
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 10 of 23 Page ID #:398



    1              1. The Defendant did not purposefully direct its activities toward the forum nor did it
    2                  purposefully avail itself of the privileges of conducting activities in the forum
    3
                       state.
    4
                In assessing specific jurisdiction through Internet conduct, "the common thread . . . is that
    5
        'the likelihood that personal jurisdiction can be constitutionally exercised is directly proportionate
    6
    7   to the nature and quality of commercial activity that an entity conducts over the Internet.'" Loomis

    8   v. Slendertone Distrib., Inc. (S.D.Cal. Nov. 4, 2019, No. 3:19-cv-854 - MMA (KSC)) 2019

    9   U.S.Dist.LEXIS 193169, at 27, quoting Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp.
   10   1119, 1124 (W.D. Pa. 1997).
   11
               Courts have adopted a sliding scale when assessing whether operating a website can give
   12
        rise to sufficient minimum contacts within the forum state. (Id.) At one end of the scale are
   13
        "passive" websites which merely display information, such as an advertisement. Personal
   14
   15   jurisdiction is not appropriate when a website is merely passive. At the other end of the scale are

   16   "interactive" websites which function for commercial purposes and where users exchange

   17   information. Personal jurisdiction may be appropriate when an entity is conducting business over
   18
        the internet. Where a website is somewhere between the two extremes, the likelihood that
   19
        personal jurisdiction can be constitutionally exercised is directly proportionate to the nature and
   20
        quality of commercial activity that an entity conducts over the internet. (Id.) In this case the
   21
        plaintiff admits that the Defendant Zroad Inc. is a shell corporation without offices or personnel
   22
   23   therefore it cannot have carried on many activities contained in the Plaintiff’s allegations.

   24          Internet advertisements alone are insufficient "to subject the advertiser to jurisdiction in
   25   the plaintiff's home state." (Id. at 28), citing Cybersell, Inc., 130 F.3d 414 at 418. Instead,
   26
        "something more" is necessary "to subject the advertiser to jurisdiction in the plaintiff's home
   27
        state." (Id.) In Graco Minnesota Inc., the district court held in a trademark infringement case that
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          10
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 11 of 23 Page ID #:399



    1   there was no specific jurisdiction in California where a defendant sold products on its website and
    2   third-party websites; a defendant shipped a product to California; a defendant stated he never had
    3
        been to California in a business capacity, did not advertise in California, did not have offices or
    4
        employees in California, and had low number of overall sales to California; the defendant entity
    5
        was not registered with the California Secretary of State; defendants made sales to California
    6
    7   customers; defendants did not target a "California-specific market or industry"; and "[t]he record

    8   [did] not show that California [was] the "focal point" of both the infringement claims and the

    9   alleged harm." Graco Minnesota Inc. v. PF Brands, Inc., No. 18-CV-1690-WQH-AGS, 2019
   10   U.S. Dist. LEXIS 66611, 2019 WL 1746580, at 4 (S.D. Cal. Apr. 17, 2019) (quoting Picot, 780
   11
        F.3d at 1215). However, in Lindora, LLC, the district court held the "express aiming" prong was
   12
        satisfied because defendant "exploit[ed] an important consumer base for commercial gain" by
   13
        selling more product in California than in any other state; having more Associates in California
   14
   15   than any other state; holding trainings and conferences in California; having several California-

   16   residing Associates as success stories on its website; having a California-specific webpage for

   17   California consumers; and receiving a cease-and desist letter from plaintiff's counsel in
   18
        California, which put Defendant on notice sufficient to "turn what might otherwise have been
   19
        general economic activity into 'individualized targeting.'" Lindora, LLC v. Isagenix Int'l, LLC,
   20
        198 F. Supp. 3d 1127, 1139 (S.D. Cal. 2016).
   21
               In paragraph 6 (a-e) of the First Amended Complaint, the Plaintiff purports to set forth the
   22
   23   reasons why this Court has personal jurisdiction over the Defendants cumulatively. (First

   24   Amended Complaint ¶ 6) The Plaintiff claims that each Defendant engaged in, contributed to, and
   25   induced the infringing conduct at issue within the United States and the State of California and
   26
        has purposefully directed their activities at the United States and at California. (Id.) Additionally,
   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          11
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 12 of 23 Page ID #:400



    1   Plaintiff states that Defendant has purported to be among the owners or prior owners of the
    2   copyright in the infringing game and the related internet websites. (Id. ¶ 12)
    3
               Assuming these allegations by the Plaintiff are true, they are not sufficient to establish that
    4
        the Defendant did “something more” expressly aiming at the California or United States market.
    5
        There are no factual allegations showing that the Defendant specifically exploited the California
    6
    7   or United States market for commercial gain, nor could it since the Defendant is a shell

    8   corporation without employees or offices.

    9          Similar to Graco Minesota Inc., the Plaintiff did not allege any fact that would show that
   10   Defendant targeted the California, or even US, market. The alleged infringing game was available
   11
        in most countries around the world. Plaintiff made no allegation as to whether the Defendant
   12
        advertised or marketed the alleged infringing game expressly aiming at California or the US. The
   13
        Plaintiff did not allege that Defendant had created a special website or version of the game that
   14
   15   was catered to the California or US market. The Plaintiff has made no allegation as to whether

   16   there was a higher percentage of revenue originating from the California or US market. Plaintiff

   17   has additionally failed to make any allegation stating that the Defendant did “something more” in
   18
        California, the US, or any other place where the game could be accessed, in order to exploit that
   19
        specific market. Therefore, there are no allegations in the First Amended Complaint that would be
   20
        sufficient to show that Defendant directed any activity toward the forum, nor did they
   21
        purposefully avail themselves of the privileges of conducting activities in the forum state.
   22
   23              2. The present claim does not arise out of, or relate to, the Defendant’s forum-related

   24                  activities
   25          As established in Walden, a “Defendant’s relationship with a Plaintiff or third party,
   26
        standing alone, is an insufficient basis for jurisdiction.”
   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                           12
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 13 of 23 Page ID #:401



    1          Here, the Plaintiff has made no allegation of fact stating that Defendant has a connection
    2   with California or the US. Plaintiff alleges, under information and belief, that Defendant is a
    3
        subsidiary or affiliate of Zroad HK and/or Sina Games. (First Amended Complaint ¶ 12). Plaintiff
    4
        alleges that Zroad HK and Sina Games are responsible for developing, distributing, and/or
    5
        publishing the infringing game. (Id.). Similar to Walden, assuming that Defendant is a subsidiary
    6
    7   or affiliate of Zroad HK and/or Sina Games, this relationship would be insufficient to establish

    8   jurisdiction over Defendant.

    9          Furthermore, Plaintiff has failed to allege that Defendant’s role in the present claim arises
   10   out of Defendant’s activities in California or the US. Plaintiff alleges in the First Amended
   11
        Complaint that Defendant is incorporated under the laws of the British Virgin Islands and that
   12
        Defendant is a shell company with no offices or employees. (Id.) And indeed how could it be
   13
        active in California when the Defendant, who is a shell company, has no employees or offices.
   14
   15          Therefore, there are no allegations of fact in the First Amended Complaint showing that

   16   the present claim arises out of, or relates to, the Defendant’s forum-related activities.

   17              3. Exercising jurisdiction would not comport with fair play and substantial justice.
   18
               In determining whether the exercise of jurisdiction comports with "fair play and
   19
        substantial justice," and is therefore "reasonable," we consider seven factors under our case law:
   20
        (i) the extent of the defendants' purposeful injection into the forum state's affairs; (ii) the burden
   21
        on the defendant of defending in the forum; (iii) the extent of conflict with the sovereignty of the
   22
   23   defendant's state; (iv) the forum state's interest in adjudicating the dispute; (v) the most efficient

   24   judicial resolution of the controversy; (vi) the importance of the forum to the plaintiff's interest in
   25   convenient and effective relief; and (vii) the existence of an alternative forum. Dole Food Co. v.
   26
        Watts (9th Cir. 2002) 303 F.3d 1104, 1114.
   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          13
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 14 of 23 Page ID #:402



    1              i.   The extent of the defendants' purposeful injection into the forum state's affairs
    2           In Panavision Int'l, L.P. v. Toeppen, the court held that a party purposefully injects
    3
        themselves into the forum’s state affairs when they know that their actions would injure another
    4
        party in California. Panavision Int'l, L.P. v. Toeppen (9th Cir. 1998) 141 F.3d 1316, 1323. In
    5
        Panavision, the defendant sent letters to the plaintiff, in California, to demand money in exchange
    6
    7   for plaintiff’s registration. (Id.)

    8           Although the Plaintiff alleges that all Defendants willfully, deliberately and brazenly

    9   infringed the Plaintiff’s copyright, Plaintiff has failed to allege any facts showing that Defendant
   10   purposefully injected themselves in the affairs of California or the US in connection with the
   11
        alleged infringement. The Defendant could not have willfully infringed on Plaintiff’s copyright
   12
        when they are merely a shell corporation without employees or offices. Therefore, this factor
   13
        favors the Defendant.
   14
   15             ii.   The burden on the defendant of defending in the forum

   16           In Dole Food, the court considered a number of factors to assess the burden on a party

   17   who must defend themselves in a foreign legal system. Dole Food Co. v. Watts (9th Cir. 2002)
   18
        303 F.3d 1104, 1115. The court considers factors such as language, knowledge of the foreign
   19
        legal system, exposure and travel to the foreign state, as well as the burden of cost and
   20
        convenience. (Id.) Plaintiff has failed to allege that Defendant does any activity which would
   21
        connect him to California or the US. Plaintiff has made no allegations of fact as to Defendant’s
   22
   23   knowledge of the California or US legal system or even any allegations relating to Defendant’s

   24   business activities in California. Therefore, this factor favors the Defendant.
   25            iii.   The extent of conflict with the sovereignty of the defendant's state
   26
                Plaintiffs allege that Defendant is incorporated under the laws of the British Virgin
   27
        Islands. (First Amended Complaint ¶ 12) Plaintiff further alleges that Defendant is a shell
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          14
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 15 of 23 Page ID #:403



    1   company without offices or employees and exists in whole or in part to obscure the actual parties
    2   responsible for the alleged infringing game. Just how this is done is not disclosed by the Plaintiff.
    3
        Assuming Plaintiff’s allegations are true, the Defendant’s state, namely the British Virgin Islands,
    4
        would have an interest in adjudicating a company who has used its corporate structure to act
    5
        wrongfully. Therefore, this factor favors the Defendant.
    6
    7              iv.   The forum state's interest in adjudicating the dispute

    8             In Gould, Inc. v. Health Sciences, Inc., the court held that the California state rule of

    9   forum non conveniens is intended primarily to benefit plaintiffs whose sole residence is in
   10   California, rather than corporations with substantial operations in many states. Gould, Inc. v.
   11
        Health Sciences, Inc., 54 Cal. App. 3d 687, 693, 126 Cal. Rptr. 726 (1976). The Defendant, a BVI
   12
        corporation without personnel or offices, will be greatly burdened by having to appear in
   13
        California to defend this action and indeed California would me a most inconvenient location
   14
   15   since the Defendant is an overseas company and virtually all alleged wrongful acts and witnesses

   16   would be overseas. Therefore, California will be a very inconvenient jurisdiction to litigate this

   17   matter.
   18
                  Plaintiff has failed to allege any facts which would indicate that California has an interest
   19
        in adjudicating the current dispute. Plaintiff alleges that Defendant’s conduct has caused
   20
        irreparable harm to its business, but fails to allege how this harm is specific to their business in
   21
        California. Therefore, this factor favors the Defendant.
   22
   23              v.    The most efficient judicial resolution of the controversy

   24             The Plaintiff has failed to allege any statements of fact that would be sufficient to show
   25   that California and the United States is the most efficient forum for dispute resolution. Plaintiff
   26
        has alleged, time and time again that the game was developed in China and that the marketing,
   27
        advertising, distribution and servicing of the alleged infringing game occurred in the United
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                            15
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 16 of 23 Page ID #:404



    1   States and other parts of the world. Plaintiff makes no assertions as to what specifically the
    2   Defendant did in the United States, and California, nor why it would be the most efficient forum
    3
        for resolving the present matter. Therefore, this factor favors the Defendant.
    4
                vi.    The importance of the forum to the plaintiff's interest in convenient and effective
    5
                       relief
    6
    7          In Dole Food Co., the court held that the plaintiff’s status as a multinational corporation

    8   somewhat mitigates the inconvenience of litigating abroad, so this factor does not weigh in the

    9   plaintiff’s favor; since the plaintiff is a major multinational corporation. Dole Food Co. v. Watts
   10   (9th Cir. 2002) 303 F.3d 1104, 1116.
   11
               Here, Plaintiff has alleged that the games they have developed are played by millions of
   12
        people around the world. (First Amended Complaint ¶19) As such, Plaintiff engages in business
   13
        dealings worldwide and would not be excessively inconvenienced by overseas litigation. The
   14
   15   Defendant, a BVI shell corporation, will be severely affected by having to litigate in California, a

   16   jurisdiction with which it has no contact. Therefore, this factor favors the Defendant.

   17           vii.   The existence of an alternative forum.
   18
               In Corporate Inv. Business Brokers the court held that whether another reasonable forum
   19
        exists becomes an issue only when the forum state is shown to be unreasonable. Corporate Inv.
   20
        Business Brokers v. Melcher (9th Cir. 1987) 824 F.2d 786, 791. Since the Defendant is a BVI
   21
        corporation, and BVI has a fine common law court system, there is a fine alternative to
   22
   23   California.

   24          Here, it is clear that the forum state, California will impose a severe burden on the
   25   Defendant, which has no activity in California, nor indeed any business activity at all; while the
   26
        Plaintiff can readily litigate in the BVI or elsewhere against the Defendant. Therefore, this factor
   27
        favors the Defendant.
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                         16
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 17 of 23 Page ID #:405



    1          As such, the seven factors above favor the Defendant. Therefore, exercising jurisdiction
    2   would not comport with fair play and substantial justice.
    3
               In conclusion, the Plaintiff has failed to establish that this Court has personal jurisdiction
    4
        over Defendant, Zroad Inc. as is its burden to satisfy. Accordingly, Plaintiff’s first Amended
    5
        Complaint fails to meet the requirement of the Federal Rules of Civil Procedure regarding
    6
    7   personal jurisdiction.

    8   B.     The Complaint Should be Dismissed for Lack of Subject Matter Jurisdiction

    9          Subject matter jurisdiction is the requirement that a given court have power to hear a
   10   specific kind of claim that is brought to that court. In order to bring an action in federal court, the
   11
        plaintiff must find a constitutional or congressional grant of subject matter jurisdiction to allow
   12
        the federal court to hear the claim. (U.S. Const. Art. III, Sec. 2). A threshold concern for all
   13
        federal courts in the presence, or absence, of constitutional standing. The standing requirement, as
   14
   15   governed by Article III of the constitution, permits federal courts to adjudicate only cases or

   16   controversies. A case or controversy must compromise an actual injury that can be redressed.

   17   Lujan v. Defenders of Wildlife (1992) 504 U.S. 559 [112 S.Ct. 2130, 2135, 119 L.Ed.2d 351, 362]
   18
        Subject matter jurisdiction does not exist in the absence of constitutional standing.
   19
               In order to satisfy the Constitution’s standing requirements, a Plaintiff must show: (1) they
   20
        have suffered an "injury in fact" that is concrete and particularized and actual or imminent, not
   21
        conjectural or hypothetical; (2) that the injury is fairly traceable to the challenged action of the
   22
   23   defendant; and (3) that it is likely, as opposed to merely speculative, that the injury will be

   24   redressed by a favorable decision. Lujan v. Defenders of Wildlife (1992) 504 U.S. 555, 557 [112
   25   S.Ct. 2130, 2135, 119 L.Ed.2d 351, 362]; see also Covington v. Jefferson County, 358 F.3d 626,
   26
        637-38 (9th Cir. 2004).
   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          17
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 18 of 23 Page ID #:406



    1          In this action, Plaintiff is complaining about a game, namely Glorious Saga, which is an
    2   allegedly infringing game that has not been active for quite some time.
    3
                       1. The Plaintiff has failed to establish it has suffered an “injury in fact” that is
    4
                           concreate and particularized and actual or imminent, not conjectural or
    5
                           hypothetical.
    6
    7          In Warth v. Seldin the court held that a plaintiff must not only allege an injury but must

    8   also assert a "'direct' relationship between the alleged injury and the claim sought to be

    9   adjudicated," that is, "[t]he party who invokes [judicial] power must be able to show… that he has
   10   sustained or is immediately in danger of sustaining some direct injury as the result of [a statute's]
   11
        enforcement."Warth v. Seldin (1975) 422 U.S. 490, 525-526 [95 S.Ct. 2197, 2219, 45 L.Ed.2d
   12
        343, 370].
   13
               Here, Plaintiff has alleged that “Defendants’ conduct has caused, and unless enjoined will
   14
   15   continue to cause, serious and irreparable harm to Blizzard and its business. Since the alleged

   16   infringing game has not been active for some time, no additional harm can arise. In the meantime,

   17   Blizzard is informed and believes, and on that basis alleges, that Defendants have profited
   18
        handsomely from their infringement, attracting thousands of consumers to their Infringing Gam
   19
        through the use of Blizzard’s intellectual property.” (First Amended Complaint ¶ 4) This
   20
        allegation by Plaintiff is neither concrete nor particularized. Plaintiff has failed to allege what
   21
        specific injuries it has actually suffered. Plaintiff has made no allegation as to any monies lost
   22
   23   directly related to the sale and distribution of the alleged infringing game or any decline in sales

   24   or players which can be directly related to the sale and distribution of the alleged infringing game.
   25   Plaintiff’s allegations of injury are general allegations and have failed to demonstrate a direct
   26
        connection between their alleged harm and the cause of this action.
   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          18
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 19 of 23 Page ID #:407



    1           Therefore, the Plaintiff has failed to establish they have suffered an “injury in fact” that is
    2   concreate and particularized and actual or imminent, not conjectural or hypothetical.
    3
                       2. The alleged injury is not traceable to the challenged action of the Defendant
    4
                In Lujan, the court held that there must be a causal connection between the injury and the
    5
        conduct complained of--that is, the injury has to be fairly traceable to the challenged action of the
    6
    7   defendant and not the result of the independent action of some third party not before the court.

    8   Lujan v. Defenders of Wildlife (1992) 504 U.S. 555, 557 [112 S.Ct. 2130, 2135, 119 L.Ed.2d 351,

    9   362].
   10           As stated above, Plaintiff alleged in their First Amended Complaint that “Defendants’
   11
        conduct has caused, and unless enjoined will continue to cause, serious and irreparable harm to
   12
        Blizzard and its business. In the meantime, Blizzard is informed and believes, and on that basis
   13
        alleges, that Defendants have profited handsomely from their infringement, attracting thousands
   14
   15   of consumers to their Infringing Gam through the use of Blizzard’s intellectual property.” (First

   16   Amended Complaint ¶ 4) It is impossible for a shell corporation with no offices, employees or

   17   business operations, to have profit handsomely. Furthermore, Plaintiff has alleged that Defendant
   18
        is a BVI shell company with no employees or offices and exists in whole or in part to obscure the
   19
        actual parties responsible for the alleged infringing game. (Id. ¶ 12) Assuming this allegation is
   20
        true; Plaintiff has still failed to demonstrate that the alleged injuries complained of were incurred
   21
        as a result of any actions on the part of Defendant. Defendant is a shell corporation without
   22
   23   employees or offices and thus cannot possibly have a causal connection between the injury and

   24   this Defendant. Plaintiff relies on Defendant’s potential connection with other Defendants of this
   25   action instead of making allegations of fact as to what specific actions were carried out by
   26
        Defendant, Zroad Inc., which sequentially can be traced to the alleged injury claimed.
   27
                Therefore, the alleged injury is not traceable to the challenged action of the Defendant
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                          19
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 20 of 23 Page ID #:408



    1                   3. The injury will not be redressed by a favorable decision.
    2           When a plaintiff's standing is brought into issue the relevant inquiry is whether, assuming
    3
        justiciability of the claim, the plaintiff has shown an injury to himself that is likely to be redressed
    4
        by a favorable decision. Simon v. E. Ky. Welfare Rights Org. (1976) 426 U.S. 26, 38 [96 S.Ct.
    5
        1917, 1924, 48 L.Ed.2d 450, 460]. In Simon, the complaint here alleged only that petitioners, by
    6
    7   the adoption of Revenue Ruling 69-545, had "encouraged" hospitals to deny services to indigents.

    8   (Id. at 462) The court held that it was purely speculative whether the denials of service specified

    9   in the complaint fairly can be traced to petitioners' "encouragement" or instead result from
   10   decisions made by the hospitals without regard to the tax implications. (Id. at 463) The court
   11
        further went on to say that it is equally speculative whether the desired exercise of the court's
   12
        remedial powers in this suit would result in the availability to respondents of such services.(Id.)
   13
                Similar to Simon, where the party had “encouraged” hospitals to deny service, assuming
   14
   15   what the Plaintiff has alleged against Defendant is true; it is a pure speculation that Plaintiff’s

   16   injury in fact would be traced to Defendant using its corporate form to obscure the actual parties

   17   responsible. Regardless of whether Defendant obscured the actual parties responsible, those
   18
        parties were still free to carry out whatever actions would in fact injure the Plaintiff. A favorable
   19
        decision by this Court against Zroad Inc. would bear no effect on the parties who indeed are
   20
        responsible for the injury of the Plaintiff.
   21
                Therefore, the injury will not be redressed by a favorable decision.
   22
   23           As such, the Plaintiff has failed to show that they have suffered an "injury in fact;” that the

   24   injury is fairly traceable to the challenged action of the defendant; and that it is likely that the
   25   injury will be redressed by a favorable decision.
   26
                In conclusion, the Plaintiff has failed to establish that this Court has subject matter
   27
        jurisdiction over Defendant, Zroad Inc. as is its burden to satisfy. Accordingly, Plaintiff’s first
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                           20
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 21 of 23 Page ID #:409



    1   Amended Complaint fails to meet the requirement of the Federal Rules of Civil Procedure
    2   regarding subject matter jurisdiction.
    3
           C. The Complaint Should be Dismissed for Failure to State a Claim upon which Relief
    4
                 can be Granted.
    5
                 Rule 12(b)(6), in turn, provides for dismissal of an action for “failure to state a claim upon
    6
    7   which relief can be granted.” (FED. R. CIV. P. 12(b)(6)). For a 12(b)(6) motion, “all well-pleaded

    8   allegations of material fact [are accepted as true] and construe[d] in the light most favorable to the

    9   non-moving party.” Padilla v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012). A complaint must state
   10   “evidentiary facts which, if true, will prove [the claim],” Kendall v. Visa U.S.A., Inc., 518 F.3d
   11
        1042, 1047 (9th Cir. 2008). While a complaint attacked by a Fed. R. Civ. P. 12(b)(6) motion to
   12
        dismiss does not need detailed factual allegations, a plaintiff's obligation to provide the grounds
   13
        of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of
   14
   15   the elements of a cause of action will not do. Factual allegations must be enough to raise a right to

   16   relief above the speculative level. Bell Atl. Corp. v. Twombly (2007) 550 U.S. 544, 548 [127 S.Ct.

   17   1955, 1961, 167 L.Ed.2d 929, 929]. Complaints that do not state evidentiary facts which, if true,
   18
        will prove the claim are otherwise dismissed. Watson v. Weeks, 436 F.3d 1152, 1157 (9th Cir.
   19
        2006).
   20
                 Plaintiff claims that Defendant is a shell company without offices or employees and exists
   21
        in whole or in part to obscure the actual parties responsible for the alleged infringing game. (First
   22
   23   Amended Complaint ¶ 12). Plaintiff does not make any further allegations of fact to specify what

   24   actions, if any, were carried out by Defendant in their attempt to obscure the actual parties
   25   responsible for the game. Thus, Plaintiff’s statement is merely a conclusion with no factual
   26
        support enough to raise a right of relief above speculative level. Additionally, as alleged by
   27
        Plaintiff, Defendant is a shell company with no offices or employees, thus limiting any actions
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                           21
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 22 of 23 Page ID #:410



    1   that could be reasonably believed to be carried out by Defendant in its pursuit to allegedly
    2   obscure the actual parties responsible for the game.
    3
               Furthermore, Plaintiff additionally alleged that “Defendants’ conduct has caused, and
    4
        unless enjoined will continue to cause, serious and irreparable harm to Blizzard and its business.”
    5
        (Id. ¶ 4). However, Plaintiff makes no allegations as to what serious and irreparable harm
    6
    7   Blizzard has suffered. Plaintiff has made no allegations as to whether they experienced a decrease

    8   in sales that can be connected to the alleged infringing game. Plaintiff has made no allegations as

    9   to whether they decreased the number of users or players which can be connected to the alleged
   10   infringing game. Plaintiff has failed to establish that users of the alleged infringing game would
   11
        have instead bought and played Plaintiff’s game had the alleged infringing game never existed.
   12
        As such, Plaintiff’s claim that is has suffered serious and irreparable harm are merely conclusory
   13
        and completely speculator.
   14
   15          Therefore, Plaintiff’s factual allegations are not enough to raise a right to relief above the

   16   speculative level thus the Complaint should be dismissed for failure to state a claim upon which

   17   relief can be granted.
   18
   19                                           III.    Conclusion

   20          WHEREFORE, for the reasons set forth above, Defendant Zroad Inc. respectfully
   21   requests that the Court dismiss all the claims asserted against them. Additionally, in view of the
   22
        facts that the Plaintiff acknowledged in the Complaint that the Defendant, Zroad Inc., was a shell
   23
        corporation without offices or personnel, its attempt to sue the Defendant in California would
   24
        seem to be frivolous. Under the circumstances, Defendant asks this Honorable Court to consider
   25
   26   awarding cost and legal fees to the Defendant, for need to make this Motion.

   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                                         22
Case 8:19-cv-01582-JVS-DFM Document 37 Filed 11/24/19 Page 23 of 23 Page ID #:411



    1
    2   Dated: November 25, 2019                   Anderson & Anderson LLP

    3
                                          By:              /s/
    4                                               PAMELA DABDOUB
    5                                              Attorneys for Defendants ZROAD, INC.
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT

                                             23
